Case 20-10343-LSS Doc 3882 Filed 05/13/21 Pagelof3

@ vicaF ll Ef
2021 MAY 13 AM 9: 19

CLERK
JS BANKRUPTCY Cour?
DISTRICT OF DEL AWeR

Deak Dustice CAqul FELGER SELVERSTEIN,

my cAs€ « Sn ov
my MAME i ae .: Cram wAaitivl 7% 7Hs CoupY ABouT—
my ExfeRiencé As H Cua SCOUT, Z was mot THe nny ome (I) yw THE
Lamicy TOAT Was A stouT, Tyee (3) oTHERS A Boy ScouT, buat Stourpwld
AWOTHER cub SCOUY, You sé¢ My PAACWITs Had THR HaWds Fal witl+
REGISTRAR TOW FERS , Awd Thy was iw rae EARLY go '7 Could wer wANl
uwtil THE DAY my Bluc. 2 Meus Lio LOAS eADER. You cours wT Fee
i Me weThiIwl WHew 7 Fess, Pal Ton, WHaT 4 €£¢c1el 17 CRU ME,
EL cutss You caw § ay THA, THAT ws THE Beriminrle OLA CHAE FRam
CUien To 9 Litt boy. Awo ther DAY I wAs (aie To THe pire Ble office
Aud sp Thay (Twas 4 scout MASTAR Twas Rk iveo because Didw)-
Kow why F was cacc. fer BPKR A FEW Minute 1 fhe Foom iw Thr
PAincigic ofc T weéven. ¢/f Povn' He slooy up WALK OVER To MK Tati
eee
“Wwe whar Gets eo iw THE Mel SLOT ST ye ys The Souls ET fer 50
UNCOMFORTABLE Awd ET WAS ywdER wis ComPRoL Aeceuse o& THK RAWK,
MO LT iwaasl TAC COURT To Know THoT iT was wel She umifenm Tal
Tate die tite , Et worm wat WHAT) 17 TH Umifomm THaT Viclaitn mé,
A “ew Mon7¥s AER THy my FAMKY Aloe YoiTtt Four (U) HR FA-
Lf

>
ao “LYS WIAs skn7 /O A ACL WIhIE ¢cHool Awd compan FareK 17

Arymere soL <Jop fathime To Then, 2 was Pal or Te ¢ for? Bub

w oTttaS worn, To sk A Peycthia this, Bul The vty cap Pret hou)

 
 

Case 20-10343-LSS Doc 3882 Filed 05/13/21 Page2of3

; »)
Tis, This ORGANIZATION KHEwW oF TRE PacBlamn of ° ABusg

|
AND DID WcTA\YPUl- BUT Look THE WAY. T Lecce THE BSP OACAN)-

~atwow ¢Houn Be Ainnistt By compystion To me Leriwt- 7M: /Aap-

pen Fome,

Siwcere

 

 
     

£3
|

7 ill

19801

Case 20-10343-LSS Doc 3882 Filed 05/13/21 Page 30

 
 

A hat yoyo eee

TA

C

i , 27020 2450 0000 745b 4080

U.S. POSTA EPAID
AMS GR?" Justice Lauat Seu.gea S$ SriversTew

' $7. 00 BSA BawkRupry Case
2304 110500-12
ZAY MaakeT sTRET

74 Floor
Witm woo, DE.

1930/

 

 
